Case 1:18-cv-00125-HG-RT Document 57 Filed 09/12/19 Page 1 of 2   PageID #: 802

                            MINUTE ORDER


  CASE NUMBER:        CV 18-00125 HG-RT
  CASE NAME:          Andrew Namiki Roberts v. Russell Suzuki,
                      in his Official Capacity as the Attorney
                      General of the State of Hawaii; Al
                      Cummings, in his Official Capacity as the
                      State Sheriff Division Administrator

  ATTYS FOR PLA:      Alan A. Beck, Esquire
                      Stephen D. Stamboulieh, Esquire
  ATTY FOR            John M. Cregor, Jr., Esquire
  DEFTS:


      JUDGE:     Helen Gillmor

      DATE:      September 12, 2019


      On September 4, 2019, Defendants Russell A. Suzuki, in
 his official capacity as the Attorney General of the State
 of Hawaii and Al Cummings, in his official capacity as the
 State Sheriff Division Administrator filed:

      DEFENDANTS RUSSELL A. SUZUKI AND AL CUMMINGS’ (1)
      CROSS-CLAIM FOR SUMMARY JUDGMENT, and (2)
      MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR
      SUMMARY JUDGMENT AND IN SUPPORT OF DEFENDANTS’
      CROSS-CLAIM (ECF No. 54)

      and

      DEFENDANTS RUSSELL A. SUZUKI AND AL CUMMINGS’ (1)
      CONCISE STATEMENT OF MATERIAL FACTS IN SUPPORT OF
      DEFENDANTS’ MEMORANDUM IN OPPOSITION TO
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND (2) IN
      SUPPORT OF DEFENDANT’S CROSS-MOTION FOR SUMMARY
      JUDGMENT. (ECF No. 55).

      In view of Defendants’ Cross-Motion for Summary
 Judgment, the previous briefing and the hearing schedule are
 modified as follows:



                                      1
Case 1:18-cv-00125-HG-RT Document 57 Filed 09/12/19 Page 2 of 2   PageID #: 803
      Plaintiff shall file (1) his Reply to Defendants’
 Opposition to his Motion for Summary Judgment and (2) his
 Memorandum in Opposition and his Concise Statement of Facts
 in Opposition to Defendants’ Cross-Motion for Summary
 Judgment on or before Thursday, October 3, 2019.

      Defendants shall file their Reply to Plaintiff’s
 Opposition to their Cross-Motion for Summary Judgment on or
 before Thursday, October 24, 2019.

      The hearing on Plaintiff’s Motion for Summary Judgment
 (ECF No. 51) is CONTINUED to Monday, November 18, 2019, at
 10:30 a.m., before the Honorable Helen Gillmor. The hearing
 on Defendant’s Cross-Motion for Summary Judgment (ECF No.
 54) will be held at the same time.


 Submitted by: Theresa Lam, Courtroom Manager




                                      2
